Citation Nr: 1725399	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-46 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to February 12, 2013, a disability rating greater than 10 percent beginning February 12, 2013, and a disability rating greater than 30 percent beginning July 17, 2015 for plantar fasciitis, bilateral feet. 

2.  Entitlement to an initial compensable disability rating prior to March 23, 2011 and a disability rating greater than 10 percent beginning March 23, 2011 for patellofemoral syndrome right knee (previously addressed as infrapatellar bursitis and osteoarthritis).

3.  Entitlement to an initial compensable disability rating prior to March 23, 2011 and a disability rating greater than 10 percent beginning March 23, 2011 for synovitis cellulitis lymphangitis left hand/wrist (non dominant). 

4.  Entitlement to an initial disability rating greater than 10 percent prior to July 17, 2015 and a disability rating greater than 20 percent disabling beginning July 17, 2015 for thoracolumbar strain.

REPRESENTATION

Appellant represented by:	Adam R. Luck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The January 2008 rating decision, in part, granted service connection for thoracolumbar strain, assigning an initial 10 percent disability rating effective November 13, 2006 and granted service connection for plantar fasciitis, bilateral feet, assigning an initial noncompensable disability rating effective November 13, 2006.  The April 2011 rating decision granted service connection for patellofemoral syndrome of the right knee, assigning an initial noncompensable disability rating effective November 13, 2016 and a 10 percent disability rating effective March 23, 2011, and granted service connection for synovitis, cellulitis, lymphangitis of the left hand/wrist, assigning an initial noncompensable disability rating effective November 13, 2006 and a 10 percent disability rating effective March 23, 2011.   

By rating decision dated in September 2015, the RO granted a rating of 10 percent effective February 23, 2013 and of 30 percent effective July 17, 2015 for plantar fasciitis.  The RO also granted a 20 percent rating for thoracolumbar strain, effective July 17, 2015. 

In August 2010, the Veteran testified before a Decision Review Officer at the RO.  In December 2016, the Veteran testified at a Board hearing before the undersigned at the RO.  Transcripts of these proceedings have been associated with the record.  

Significantly, the Veteran's attorney submitted additional private medical evidence in February 2017.  This evidence has not yet been considered by the RO.  However, when submitting this recent evidence, the attorney wrote that the Veteran "will not be submitting any further evidence or argument and request that the Board proceed with rendering a decision in his case."  The Board has construed this as a waiver or RO consideration.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's bilateral plantar fasciitis has resulted in pain on manipulation and use accentuated.  There has been no evidence of either pronounced or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.

2.  Since the effective date of service connection, the Veteran's patellofemoral syndrome of the right knee has been manifested by subjective feeling of instability and objective evidence of painful, limited motion with flexion limited to no less than 100 degrees, even with contemplation of functional loss due to pain and other factors, or as a result of repetitive motion or flare-ups without ankylosis, lateral instability or recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  Since the effective date of service connection, the Veteran's synovitis cellulitis lymphangitis left hand/wrist (non dominant) has resulted in a muscle injury and, as such, the Veteran is entitled to the minimum 10 percent rating provided under 38 C.F.R. § 4.73, Diagnostic Code 5309 for injury to Muscle Group IX in relation to the stabbing injury to his left forearm sustained during service.

4.  Prior to May 1, 2007, thoracolumbar strain was manifested by pain and stiffness and objective findings of forward flexion in excess of 60 degrees; there was no evidence of disc disease with incapacitating episodes.

5.  From May 1, 2007 to August 28, 2014 thoracolumbar strain was manifested by pain and stiffness and objective findings of forward flexion in excess of 30 degrees; without evidence of more than one day of incapacitating episodes during the appeal period; or neurologic impairment.

6.  Beginning August 29, 2014, thoracolumbar strain was manifested by mild incomplete paralysis of each sciatic nerve and functional limitation equivalent to limitation of forward flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, and no higher, for bilateral plantar fasciitis have been met since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for an initial disability rating of 10 percent, and no higher, for patellofemoral syndrome of the right knee have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5260 (2016).

3.  The criteria for an initial disability rating of 10 percent, and no higher, for synovitis cellulitis lymphangitis left hand/wrist (non dominant) have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.73, DC 5309 (2016).

4.  The criteria for an initial rating in excess of 10 percent for thoracolumbar strain, prior to May 1, 2007, were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237) (2016).

5.  The criteria for an initial rating of 20 percent for thoracolumbar strain, from May 1, 2007, to August 28, 2014were met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237) (2016)

6.  The criteria for an initial rating of 40 percent for thoracolumbar strain have been met since August 29, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a DC 5237.

7.  The criteria for an initial rating of 10 percent for incomplete paralysis of the left sciatic nerve were met effective August 29, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123-4.124a, DC 8520 (2016)

8.  The criteria for an initial rating of 10 percent for incomplete paralysis of the right sciatic nerve were met effective August 29, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123-4.124a, DC 8520 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

No VCAA notice is required for downstream issues from the initial grant of service connection, such as the initial rating for that disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. 
	
Additionally, the Veteran was afforded VA examinations in November 2006, November 2007, November 2010, March 2011, February 2013, and July 2015.  There have been no allegations that the most recent VA examinations are inadequate or that such disorders have increased in severity since the examination.  

The Court of Appeals for Veterans Claims (Court) has held that the last line of 38 C.F.R. § 4.59 requires, in the case of a VA examination evaluating the severity of a joint disability, that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non weight-bearing."  The Court further held that that if the examiner was unable to conduct the required testing or concludes that the required testing was not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  While the VA examination reports pertaining to the right knee, left wrist, and lumbar spine do not meet the requirements of Correia, more recently the Court held that "§ 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as here, the claimant already has a compensable level of limitation of motion."  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).   As such, the Board finds that there is no need to obtain new examinations.  
	
II.  Analysis

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

When assigning an initial rating, separate, or staged, ratings may be assigned for periods of time since the effective date of service connection to account for changes in the disability.   Fenderson v. West, 12 Vet App 119 (1999).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

1.  Plantar fasciitis

The Veteran's bilateral plantar fasciitis is currently rated by analogy to 38 C.F.R. § 4.71a, DC 5276 (flatfoot, acquired).  Under DC 5276, mild disability with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent evaluation requires evidence of moderate disability with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  A 30 percent evaluation requires severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, if it is bilateral.  A 50 percent evaluation requires pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, if it is bilateral.  Id.

Also relevant in this decision is 38 C.F.R. § 4.71a, DC 5284, foot injuries.  Under DC 5284, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment. With actual loss of the use of the foot, a 40 percent rating is applicable.  

Service treatment records show an assessment of bilateral plantar fasciitis as early as 2003.  The Veteran filed a claim for service connection for plantar fasciitis in October 2006, while still in service, and, by rating decision dated in January 2008 the RO granted service connection for that disability, assigning an initial noncompensable rating effective November 13, 2006.  By rating decision in September 2015, the RO granted a 10 percent rating effective February 23, 2013.  This was based on a February 2013 VA examination report describing the bilateral foot disability as moderate.  The RO also granted a 30 percent rating for plantar fasciitis effective July 17, 2015, based on a July 2015 VA examination report showing "pain on manipulation, accentuated and pain on use, accentuated." 

Relevant to evidence includes VA examination reports dated in November 2006, November 2007, November 2010, February 2013, and July 2015.

During the November 2006 VA examination, the Veteran reported that his symptoms began in 2003 when he developed bilateral foot pain and was prescribed custom orthotics.  He continued to experience pain in both feet, mostly in the anterior heel paid.  He had undergone X-rays of the feet, which did not show bone spurs.  It was noted that this had gotten worse since he was given a P-3 profile in service but that he currently had no significant functional limitations at work or home.  Physical examination revealed strong foot dorsiflexion and plantar flexion.  He was able to walk on heels and toes without difficulty and there was no ankle clonus.  The examiner noted a diagnosis of history of plantar fasciitis. 

During the November 2007 VA examination, the Veteran reported that he had developed plantar fasciitis in 2003.  He had been treated with orthotics but had not found these beneficial.  Over the last 12 months or so, he had experienced daily bilateral calcaneal and plantar arch pain of a severity of 4 out of 10.  This was aggravated by prolonged walking or standing.  He experienced flare-up pain of an intensity of 7 out of 10 in the feet about once a week, which lasted for one to two nights.  He denied any surgical treatment.  It was noted that the Veteran was employed as a human resources associate.  He stated that his current walking weightbearing tolerance was limited to one hour and standing weightbearing tolerance was limited to 30 minutes or less.  Prolonged weight bearing aggravated his pain.  He could no longer perform strenuous yard, household, or vehicle maintenance tasks as these aggravated his musculoskeletal pain.  

On physical examination, there was no hallux valgus, claw, or hammertoes.  Both skin and nails were normal.  Bilateral longitudinal arches were intact, nontender, and somewhat higher than normal.  Bilateral Achilles tendons were intact, nontender, and of normal alignment.  There was some minimal tenderness of the calcaneal insertion of the bilateral plantar fascia.  There was four degrees of valgus angulation of the os calcis in relation to the long axis of the tibia present bilaterally.  X-ray examination of the feet showed mild hallux valgus deformity of the great toe but was otherwise unremarkable.  

During the November 2010 VA examination, the Veteran reported that he continued to work as a human resources specialist and experienced daily 4-5/10 intensity bilateral plantar arch pain.  He experienced flare-up pain symptoms of 8/10 intensity approximately once a month, which would last three to four days.  He used custom molded arch supports for his shoes but denied any invasive treatment since his last examination.  He stated that his current walking and standing weight-bearing tolerance was limited to 20 minutes or less due to chronic foot symptoms.  He reported increased back pain associated with prolonged sitting.  He was unable to do any sort of yard, household, or vehicle maintenance tasks as these aggravated his chronic bilateral foot pain.  

On physical examination, the feet appeared normal.  Longitudinal and latitudinal plantar arches were present and well maintained.  There was tenderness to palpation of the longitudinal arch and plantar metatarsal heads of the left foot.  There was no tenderness of the right foot.  Bilateral Achilles tendons were intact, nontender, and of normal alignment.  There were four degrees of valgus angulation of the os calcis in relation to the long axis of the tibia present bilaterally.  There were no fixed or flexible, mid or hide foot deformities.  There was no evidence of abnormal weight bearing.  The impression was plantar fasciitis, chronic, mild.  

During the February 2013 VA examination, the examiner continued a diagnosis of chronic bilateral plantar fasciitis with an onset of 1999.  There was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or acquired claw foot (pes cavus).  There was also no malunion or nonunion of tarsal or metatarsal bones or bilateral weak foot.  It was noted that the Veteran did have a foot injury, specifically chronic pain in the bilateral plantar feet since 1999, of moderate severity.  There were no scars or any other physical findings related to the Veteran's foot disability.  He constantly used bilateral inserts.  There was no functional impairment of the feet such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination of the feet was normal.  The examiner found that the Veteran's bilateral foot disability did not impact his ability to work.  

During the July 2015 VA examination, the examiner continued the diagnosis of plantar fasciitis.  There was again no flat foot, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, malunion/nonunion of tarsal/metatarsal bones, foot injuries, or arthritis.  The Veteran reported an onset of symptoms in 1996; but these got worse in 2000 after he hurt his left knee.  Since then the pain had gotten worse.  The pain was worse in the mornings and it took him hours to get out of bed due.  Once his feet touched the floor, he experienced sharp stinging pain as if he was walking on pins and nails.  He denied flare-ups.  It was noted; however that he had functional loss/impairment when his feet flared, they hurt a lot and he did not want to move or be touched.  If pressure was applied like walking, he felt a shooting pain in the back and middle of his feet.  The pain was in both feet and accentuated on use.  There was pain on manipulation of the feet bilaterally.  There were no indications of swelling on use or characteristic calluses.  The Veteran did not experience extreme tenderness of plantar surfaces on one or both feet.  There was no decreased longitudinal arch height of one or both on weight-bearing.  There was no objective evidence of marked deformity nor was there marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  There was no 'inward" bowing of the Achilles' tendon or marked inward displacement or severe spasm of the Achilles' tendon.  

There was pain on movement, pain and weight-bearing, and disturbance of locomotion.  There was also pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when the foot was used.  When his feet flared, they hurt a lot and he did not want to move or be touched.  His feet felt achy and, if pressure was applied, as in walking, he felt a shooting pain in the back and middle of his feet.  The Veteran also experienced pain and an inability to put pressure or walk on his feet during flare-ups or when the foot is used repeatedly over a period of time.  There were no other pertinent physical findings.  The examiner noted that there was no functional impairment of the Veteran's feet such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  It was noted that the plantar fasciitis impacted his ability to perform occupational tasks, because it would take him hours to get out of bed due to pain and he would then experiences sharp, stinging-like pain, when walking.  

During the December 2016 Board hearing, the Veteran reported similar symptoms and limitations to those reported in the examination reports.   It would take him a long time to get ready in the morning and he could only walk or stand for 15 to 30 minutes at a time.  He could not do strenuous chores like yard work; but could do less strenuous chores such as loading the dishwasher.  He relieved the pain with medication and massage.  He testified that the severity of his bilateral foot disability had been the same since his discharge from military service.  He regularly used orthotics but they did not give him much relief.        

In a February 2017 brief, the Veteran's attorney argued that the Veteran had met the criteria for a 30 percent rating for plantar fasciitis at the time of the initial grant of service connection on November 13, 2006 as the evidence showed that the condition was severe and caused "accentuated pain on use of the feet bilaterally."

The Veteran's attorney also argued that, of the five VA examinations the Veteran underwent, all but the July 2015 examination were inadequate for rating purposes.  The November 2006, November 2007, November 2010, and February 2013 examiners all failed to comment on the severity of pain on use or on manipulation of his feet because the examiners were not asked to comment on this symptom, nor was there a requesting regarding this finding on any of the Disability Benefits Questionnaires (DBQs) used by the examiners.  

The Board finds the arguments in the February 2017 brief compelling in that the record shows significant complaints of pain since the grant of service connection for plantar fasciitis and that the VA examination reports dated prior to July 2015 all failed to comment about the severity of pain on use or on manipulation of his feet.  As such, in affording the Veteran the benefit of the doubt, an initial 30 percent disability rating for bilateral plantar fasciitis is granted from the effective date of service connection.

While DC 5276 does provide for a 50 percent rating for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances; there is no evidence of this in any of the VA examination reports.  The July 2015 VA examination report shows that there was no marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The previous VA examinations are also negative for such findings.  As such, a higher evaluation is not warranted under DC 5276.  

Further, the maximum schedular ratings under the other DCs pertaining to the foot are less than the current 30 percent assigned.  . 

In this case, while there is no specific diagnostic code for plantar fasciitis, DC 5276 involves the most similar anatomy and symptoms as identified by the medical professionals providing the examinations during the appeal.   A higher rating is potentially available under, DC 5284, based on loss of use; which is defined as a situation where the Veteran would be equally well served by amputation at the site of election with prosthesis in place.  38 C.F.R. § 4.63 (2016).  All the medical professionals who have expressed an opinion in this case, have concluded that the Veteran does not have loss of use and would not be equally well served by amputation.  This conclusion is supported by the fact that treatment providers do not appear to have recommended amputation or discussed that option with the Veteran.
  
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Veteran has complained of pain in his feet on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 percent disability evaluation under DC 5276.  Indeed, DC 5276 specifically contemplates pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

2. Patellofemoral Syndrome, Right Knee

The patellofemoral syndrome of the right knee is currently rated under 38 C.F.R. § 4.71a, DC 5260 which pertains to limitation of flexion of the knee.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation is assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also held that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Service treatment records show that the Veteran injured his left knee in March 2000 and was subsequently treated for right knee problems as early as 2003, thought to be due to an altered gait.  The Veteran filed a claim for service connection for a right knee disability in October 2006, while still in service, and, by rating decision dated in April 2011 the RO granted service connection for patellofemoral syndrome of the right knee, assigning an initial noncompensable disability rating effective November 13, 2006 and 10 percent rating effective March 23, 2011 based on a March 2011 VA examination report showing limited or painful motion of a major joint or group of minor joints.

Relevant evidence includes VA examination reports dated in November 2006, November 2007, March 2011, and July 2015.

During the November 2006 VA examination, the Veteran reported that right knee had begun in 2003.  He was initially told that he had bursitis but X-rays eventually showed osteoarthritis in his right knee as early as 2005.  He was told by orthopedists that while his right knee issues were fairly minor compared to the left, the right involved recurring pain with weight bearing activities.  He had no significant functional limitations at work or home.  

On physical examination, there was no cyanosis, clubbing, or edema and no abnormal varicosities.  There was good capillary filling time.  With regard to the right knee, there was no tenderness on palpation and there was normal range of motion.  Repeated movements did not reduce range of motion or cause pain.  There was tenderness with downward pressure on the patella.  McMurray's and Lachman's tests, as well as anterior and posterior drawer signs were negative/normal in both knees and there was no effusion.  Posture was normal but gait was antalgic and favoring the left side.  There was no abnormal swelling, redness, or deformity.  The diagnosis was recurring right knee pain with no pathology/etiology found to render a diagnosis, only subjective reports of pain.  

During the November 2007 VA examination, the Veteran reported gradually progressive knee pain.  He currently had daily right knee pain between 3 and 5 on a scale of 1 to 10.  He denied any flare-up of pain symptoms and also denied any effusion in the past several months.  He reported instability of the left knee but not the right.  He used a left knee brace, which was beneficial, but no other assistive device.  It was noted that the Veteran was employed as a human resources associate.  He stated that his current walking weightbearing tolerance was limited to one hour and standing weightbearing tolerance was limited to 30 minutes or less.  Prolonged weightbearing aggravated his knee pain.  He could no longer perform strenuous yard, household, or vehicle maintenance repair tasks as these aggravated his musculoskeletal pain symptoms.  

On physical examination, the Veteran was a minimally obese and muscular and walked slowly and deliberately with an exaggerated antalgic gait favoring the left knee.  He wore a left knee anterior cruciate ligament restraining brace.  There was a 4 centimeter curvilinear scar of the medial superior aspect of the anterior knee, reportedly as the result of a laceration sustained during childhood.  The scar was well healed, nontender, and without sign of inflammation, infection, depression, or keloid formation.  There was no right knee effusion or ligamentous laxity and McMurray's sign was negative.  On range of motion testing the Veteran had extension to 0 degrees (both pre and post-repetitive testing) and flexion to 124 degrees (both pre and post-repetitive testing).  The Veteran complained of pain on the extreme of left knee flexion only.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  X-ray examination of the right knee was normal.  The impression was right knee infrapatellar bursitis.  

During the July 2015 VA examination, the examiner noted a diagnosis of patellofemoral pain syndrome of the right knee since 2000.  The Veteran reported flare-ups, described as burning pain and soreness.  He denied swelling but described throbbing pain that was tender to touch.  He experienced flare-ups approximately five times per week, which lasted between hours and all day.  The flare-ups could be stopped with medication.  He also reported functional loss or impairment of the right knee.  Specifically, he was unable to run or stoop down well; was limited in walking, and could not play with his children as before He was not able to keep up with maintenance of his house so his family had to move to a new house to accommodate the disabilities and inability to perform maintenance tasks. 

The Veteran had extension to 0 degrees and flexion to 115 degrees.  This loss of motion contributed to the functional loss described above.  The motion also caused pain in flexion and extension.  There was evidence of pain and crepitus with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was additional loss of function or range of motion after three repetitions, specifically to 100 degrees.  The right knee was not examined immediately after repetitive use over time but it was noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

Pain did significantly limit functional ability with repeated use; but the examiner was unable to describe this limitation in terms of range of motion.  The examination was not conducted during a flare-up but was medically consistent with the Veteran's statements describing functional loss during a flare-up.  Pain and weakness did significantly limit functional ability with flare-ups but the examiner was unable to describe this limitation in terms of range of motion.  Additional contributing factors included disturbance of locomotion and interference with standing.  While it was noted that the Veteran had normal muscle strength of the right knee, it there was a reduction in muscle strength.  However, there was no muscle atrophy

There was no history of recurrent subluxation or lateral instability of the right knee and joint stability testing of the right knee was negative.  There was no indication of patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was also no indication of a meniscus condition.  The Veteran denied a history of right knee surgery and the examiner noted that there were no other pertinent physical findings.  The Veteran occasionally wore a left knee brace but nothing for the right knee.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for arthritis and there were no other significant diagnostic test findings.  The Veteran's right knee disability impacted his ability to work; in that he was not able to run and could not stoop down well.  His ability to walk was limited and he could not play with his children like before his problems.  If he sits too long, his back flares up.  He was not able to keep up with maintenance of his house so his family had to move to a new house to accommodate the Veteran's disabilities and inability to perform maintenance tasks.

During the December 2016 hearing, the Veteran testified that the severity of his right knee disability had been the same since military service.  He testified that walking/standing aggravated his right knee and that he could only walk/stand for 20 to 30 minutes.  As such, he had to take frequent breaks at work.        

In a February 2017 brief, the Veteran's attorney asserted that the Veteran met the criteria for a 10 percent rating for his right knee disability at the time of the initial grant of service connection effective November 13, 2006; as the evidence showed that, since military service, the Veteran's right knee disability had been more severe.  Specifically, the attorney noted an August 2005 service treatment record showing a history of pain, instability, popping, and grinding of the right knee.  The pain radiated to the mid-thigh and reached 9 out of 10 in intensity but decreased to 6 out of 10 with rest and medication.  He had a labored gait and tenderness to palpation of the medial aspect with extension.  Service treatment records from June 2006 showed flexion of the right knee to 120 degrees with extension to 1 degree.  There was also evidence of grade I instability.  In March 2007, the Veteran was referred to pain management due to chronic knee pain.  It was noted that the Veteran had been taking prescription pain medication for his knees since June 2006.  

The Board finds the arguments in the February 2017 brief compelling to the extent that the record shows significant complaints of pain and limited motion prior to the grant of service connection for the right knee disability.  As such, in affording the Veteran the benefit of the doubt, an initial 10 percent disability rating for right knee patellofemoral syndrome is granted on the basis of a noncompensable level of painful motion.  38 C.F.R. § 4.59.

The evidence does not support the assignment of a rating in excess of 10 percent for the right knee.  Notably, the reported loss of flexion has been noncompensable while no loss of extension has been reported.  In this regard, the Veteran had full range of motion of the right knee during the November 2006 VA examination; 0 degrees of extension and 124 degrees of flexion during the November 2007 VA examination; 0 degrees of extension and 120 degrees of flexion during the March 2011 VA examination; and 0 degrees of extension and 100 degrees of flexion (after three repetitions) during the July 2015 VA examination.  As noted above, a loss of flexion to 100 degrees or more does not constitute compensable limitation of motion under DC 5260.  Even so, the Veteran has been assigned a 10 percent rating under such diagnostic code in light of his painful, noncompensable limited motion.  See DC 5003, 38 C.F.R. § 4.59; Burton, supra.   Also, the Veteran's reported extension of 0 degrees in each of the above VA examination reports does not constitute compensable limitation of motion under DC 5261.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain in his right knee with limited motion and an examiner opined that there was significant functional impairment; the examiner was unable to describe additional limitation of motion during flare-ups and the Veteran has also not described additional limitation of motion during flare-ups.  

As for the potential of a separate compensable rating for instability of the right knee pursuant to DC 5257, the Board notes that while there was evidence of possible grade I instability prior to the Veteran's discharge from military service, there have been no indications of instability since November 13, 2006.  The Veteran specifically denied instability of the right knee during the November 2007 VA examination and instability testing during the July 2015 VA examination was negative.  

3.  Synovitis cellulitis lymphangitis left hand/wrist (non dominant)

The service-connected synovitis cellulitis lymphangitis left hand/wrist (non dominant) is currently rated under 38 C.F.R. § 4.71a, DC 5020 (synovitis).  DC 5020 directs the rater to evaluate the disability based on limitation of motion of affect parts, as arthritis, degenerative.  The rating criteria provided for limitation of motion of the wrist are found at 38 C.F.R. § 4.71a, DC 5214 and 5215.  

The Veteran is right-hand dominant; thus, his service-connected left wrist disability involves his minor extremity.  With respect to the minor extremity, DC 5215 provides that a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  This is the maximum possible schedular rating under DC 5215. 38 C.F.R. § 4.71a, DC 5215.  

For the minor extremity, under DC 5214, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion. A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.

Service treatment records show that the Veteran was stabbed in the left wrist in 1993.  By rating decision dated in April 2011 the RO granted service connection for synovitis cellulitis lymphangitis left hand/wrist (non dominant), assigning an initial noncompensable disability rating effective November 13, 2006 and 10 percent rating effective March 23, 2011 based on a March 2011 VA examination report showing limited or painful motion of a major joint or group of minor joints.

Evidence relevant to the severity of the Veteran's synovitis cellulitis lymphangitis left hand/wrist (non dominant) includes VA examination reports dated in November 2006, March 2011, and July 2015.

During the November 2006 VA examination, the Veteran reported that he was stabbed in the left wrist in 1993 by a drunken soldier and treated with Steri-Strips.  The wound became infected and he was hospitalized and treated with a split.  Eventually the wound healed but he continued to experience recurring pain in the palmar wrist shooting up to the mid-forearm as well as weakness in his left grip.  He also had difficulty with push-ups.  The left wrist disability became worse in 2005 and he was treated with physical therapy.  He underwent nerve conduction studies that were reportedly equivocal; and was given a night brace, which helped.  He had no significant functional limitations at work or home.  

On physical examination, it was noted that the Veteran was right hand dominant.  The upper extremities were negative for cyanosis, clubbing, or edema and there was good capillary filling time.  A full range of motion was evident in most joints except "as may be indicated by goniometry readings and/or in evaluation of special claimed conditions."  There was no abnormal swelling, redness, or deformity.  Muscle strength was 5/5 and it was noted that the Veteran had a strong hand grasp.  The diagnosis was history of stab wound, left wrist, with cellulitis and lymphangitis synovitis, left hand/wrist.  

During the March 2011 VA examination, it was noted that there was evidence of a stab wound in 1993 to the left wrist over the ulnar volar surface with surgical intervention due to deep infection in flexor tendons of the forearm four days following the injury.  Since that time, the Veteran reported experiencing forearm pain at the wrist and proximal to about the distal third of the forearm with forced drip and forced flexion.  This occurs on a daily basis, generally when he is utilizing his left hand.  It was noted that the Veteran was right handed, both by history and observation.  The Veteran reportedly used a brace on the left wrist intermittently, depending on what he was doing.  

Examination of the left wrist revealed dorsiflexion from 0 to 70 degrees with pain over the distal forearm and the volar surface at the extreme.  Palmar flexion was from 0 to 80 degrees with pain at the extreme on active flexion.  The Veteran had radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 45 degrees, both with pain at the extreme.  Repetition of the range of motion times three did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  The flexor tendons in the area proximal to the wound retracted with forced grip and with forced flexion.  Muscle strength testing in the grip at the wrist was considered normal.  There was no sensation loss distal to the injury.  He did have tenderness over the forearm on the ulnar aspect of the flexor tendons.  The diagnosis was left wrist stab wound with infection and residual chronic flexor tendonitis.    

During the July 2015 VA hand examination; current symptoms included weakness, shooting pains, and throbbing at the end of the day.  The Veteran said that he could not pick up heavy items without wearing a brace for support and was also unable to pick up his children.  He reported that he was right hand dominant.  He also described left hand flare-ups resulting in an inability to make a tight fist, aching at night, and difficulty holding items.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs and the Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of motion after repetitive-use testing.  There was no functional loss or functional impairment of any of the fingers or thumbs.  There was no tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  

The Veteran had reduced grip on the left (3/5).  There was no ankylosis.  He used a wrist brace occasionally for wrist pain and tingling/numbness in his hand.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for arthritis and there were no other significant diagnostic test findings.  With regard to functional impact, it was noted that the Veteran's left wrist disability impacted his ability to work.  Specifically, the Veteran experienced weakness, shooting pains in his left wrist/hand which throbs after the end of the day.  He cannot pick up heavy items without wearing a brace for support and was unable to pick up his children.  

During the July 2015 VA wrist examination, it was noted that the Veteran had abnormal motion of his left wrist, specifically palmar flexion to 80 degrees, dorsiflexion to 50 degrees, ulnar deviation to 40 degrees, and radial deviation to 15 degrees.  According to the examiner, this loss of motion contributed to functional loss in that the Veteran could not make a tight fist and it hurt to pick up things.  Motion also resulted in pain in palmar flexion, dorsiflexion, ulnar deviation, and radial deviation.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing but no evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  The Veteran's left wrist was not examined immediately after repetitive use over time but it was noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and weakness did significantly limit functional ability with repeated use over a period of time but the examiner was unable to describe this limitation in terms of range of motion.  The examination was not conducted during a flare-up but was medically consistent with the Veteran's statements describing functional loss during a flare-up.  

An additional contributing factor included weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  While it was noted that the Veteran had normal muscle strength of the left wrist, it was also noted that there was a reduction in muscle strength due to the service-connected disability.  However, there was no muscle atrophy.  There was no ankylosis of the left wrist.  The Veteran denied a history of left wrist surgery and the examiner noted that there were no other pertinent physical findings.  There was a scar of the anterior left wrist.  The Veteran occasionally wore a left wrist brace for chronic left wrist pain.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for arthritis and there were no other significant diagnostic test findings.  It was noted that the Veteran's left wrist disability impacted his ability to work.  

During the December 2016 Board hearing, the Veteran testified that his left wrist constantly throbbed with aching pain.  The pain would shoot to other parts of his body on use.  He had issues gripping things for long periods of time.  He also had trouble lifting groceries and/or his children.  He wore a brace and mostly used his right hand at work.   

During the December 2016 Board hearing and in a February 2017 brief, the Veteran's attorney noted that the Veteran's left wrist disability was currently rated on the basis of limitation of motion but should be rated based on muscle injury as the disability was the result of an in-service stabbing injury.  The Veteran's attorney also noted that a minimum 10 percent rating was available under DC 5309, which pertained to muscles of the forearm and hand; and that applying this diagnostic code would result in a 10 percent disability rating since the grant of service connection.  The Veteran's attorney noted that DC 5309 pertained to decreased strength and fine motor skills and, since the grant of service connection for the left wrist disability, medical records have shown the Veteran's reduced strength, impairment with fine motor, pain relating to his forearm, and numbness in some of his fingers.  

The Board finds the arguments in the February 2017 brief compelling to the extent that the record shows that since the grant of service connection for the left wrist disability, the Veteran has had reduced strength, impairment with fine motor, pain relating to his forearm, and numbness in some of his fingers.  While a minimum 10 percent rating is available under DC 5309 (which pertains to muscles of the forearm and hand); there is a specific diagnostic code pertaining to the Veteran's service connected disability, and that is the code that the disability should be rated under.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  To the extent there are additional disabilities not specifically described, the manifestations do not appear to be distinct from the description of the symptoms of synovitis.  The Veteran has; however, reported pain on motion and other functional impairment without documented compensable limitation.  As such, an initial 10 percent disability rating for synovitis cellulitis lymphangitis left hand/wrist (non-dominant) is warranted since the effective date of service connection.

A disability rating greater than 10 percent is not warranted.  There is no indication the Veteran's left wrist, which as noted above is his minor extremity, results in favorable ankylosis from 20 to 30 degrees of dorsiflexion, so as to support the assignment of the next highest (20 percent) rating provided under DC 5214, which, as noted above, provides the rating criteria for ankylosis of the wrist.  Rather, the VA examinations of record show nearly full range of motion of the left wrist.  Specifically, the July 2015 VA examination noted palmar flexion to 80 degrees, dorsiflexion to 50 degrees, ulnar deviation to 40 degrees, and radial deviation to 15 degrees.  For these reasons, a rating in excess of 10 percent is not for application pursuant to DC 5214.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

4. Thoracolumbar strain

The thoracolumbar strain is currently rated under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent where disability of the thoracolumbar spine shows that forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for disability of the thoracolumbar spine where forward flexion is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion is 30 degrees or less, or where there is favorable ankylosis of that spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury. 38 C.F.R. § 4.71a. 

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate DC.  Note (1), General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Intervertebral disc syndrome (IVDS) should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table).  Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Service treatment records show that the Veteran began experiencing low back pain as early as 1995 and then injured his back during a 2002 motor vehicle accident.  The Veteran filed a claim for service connection for a low back disability in October 2006, while still in service, and, by rating decision dated in January 2008 the RO granted service connection for thoracolumbar strain, assigning an initial 10 percent disability rating effective November 13, 2006.  Subsequently, by rating decision dated in September 2015 the RO granted an increased rating of 20 percent for thoracolumbar strain effective July 17, 2015 based on a July 2015 VA examination.

Evidence relevant to the severity of the Veteran's thoracolumbar spine disability includes VA examination reports dated in November 2006, November 2007, November 2010, February 2013, and July 2015.

During the November 2006 VA examination, the Veteran reported that his low back symptoms started in 1995 and that his upper back symptoms started following a 2002 motor vehicle accident.  At the time of the examination, he was experiencing daily back pain, aggravated by prolonged sitting, any weight bearing activity, bending, and lifting, which caused tightness in his lower back muscles and in the lumbar spine.  He was also experiencing constant tightness in his upper right back with intermittent spasm and pain.  The Veteran had no significant functional limitations at work or home.  

On physical examination, the Veteran had full range of motion.  His posture was normal but his gait was antalgic, favoring the left side.  There was no kyphosis, lordosis, or significant scoliosis.  There was also no abnormal swelling, redness, or deformity of the back.  Straight leg raising was normal bilaterally.  Paraspinous tenderness on palpation was noted at left T2-5 and right T2-3.  The diagnosis was recurring lower back pain with no pathology to render a diagnosis, only subjective reports of pain, and recurring upper thoracic paraspinous strain.  

During the November 2007 VA examination, it was noted that the Veteran had strained his right trapezius muscle and low back muscles in November 2002 during a motor vehicle collision.  The Veteran reported daily 5/10 mechanical right trapezius pain over the last year or so.  He complained of flare-up pain in this area, that was 8/10 in intensity, two to three times per week and lasted for six to eight hours.  He complained of 5/10 mechanical low back pain, primarily of the right lumbar myofascial radiating into the right buttock.  This occurred on a daily basis.  He complained of flare-up pain in the area, 8/10 in intensity that occurs about two to three times per week and will last for about six to eight hours.  He complained of some dysesthesias of the right leg in a vaguely S1 radicular pattern.  He denied any physician prescribed bedrest for this condition in the last 12 months.  

The Veteran was employed as a human resources associate.  He said that he could no longer do any heavy lifting or repetitive bending or twisting of the waist as this aggravates his low back pain.  He added that his current walking weightbearing tolerance was limited to one hour and standing weightbearing tolerance was limited to 30 minutes or less.  He could no longer perform strenuous yard, household, or vehicle maintenance tasks as these aggravated his musculoskeletal pain.  

On physical examination, there was normal spinal curvature.  There was tenderness of the right trapezius muscle without spasm.  There was no thoracic spinous process tenderness.  There was minimal lumbar spinous process tenderness.  There was minimal tenderness of the right lumbar paravertebral muscles, lumbar myofascial.  There was no sacroiliac joint tenderness.  There was right sided sciatic notch and piriformis muscle tenderness without spasm.  On neurological examination, sensation was intact to light touch for all dermatomes of bilateral lower extremities.  There was also normal sensation of thoracic dermatomes.  Motor strength was 5/5 for all muscle groups of the bilateral lower extremities.  There was normal chest wall expansion/contraction on inspiration/expiration.  There was no muscle wasting or atrophy.  Reflexes were physiologic and symmetric.  Babinski and straight leg raising was negative.  

On range of motion testing, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees (all pre and post-repetitive motion).  The Veteran complained of pain on extremes of motion in each plane.  There was no apparent loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  X-ray examination revealed minimal scoliosis but was otherwise negative.  The impression was thoracic and lumbar strain.

During the November 2010 VA examination, the Veteran reported that he began receiving thoracic and lumbar fascia and trigger point injections for thoracolumbar pain about 18 months earlier.  He denied any other invasive treatments since his last VA examination.  He reported daily, 7/10 intensity mechanical thoracolumbar pain; and flare-up pain of 9/10 intensity, approximately once every three to six weeks.  Flare-ups would last for four to five days.  He also reported that he had begun experiencing right L5 radicular symptoms.  He denied any signs or symptoms of cauda quina syndrome.  He reported one day of physician prescribed bedrest for his thoracolumbar back pain in the last 12 months.  He also reported that he had an off-the-shelf industrial back brace which was not beneficial.  He was still employed as a human resource specialist; but his current walking and standing weight-bearing tolerance was limited to 20 minutes or less due to his chronic back pain symptoms.  He stated that he had increased back pain associated with prolonged sitting.  He remained unable to do any sort of yard, household, or vehicle maintenance repair tasks as these aggravate his chronic low back symptoms.  

On physical examination of the thoracolumbar spine there was normal curvature.  There was tenderness of the thoracic and lumbar spinous processes and some tenderness of the bilateral lumbar myofascial.  There were a few trigger points of bilateral trapezius muscles around the T2 through T5 areas.  There was no sacroiliac or sciatica notch tenderness.  Neurological examination showed that sensation was intact to light touch for all dermatomes of bilateral lower extremities.  Motor strength was 5/5 for all myotomes of bilateral lower extremities.  There was no muscle wasting or atrophy.  On range of motion testing, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The Veteran complained of pain through the entire arc of motion in each plane.  There was no apparent loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  X-ray examination of the lumbosacral spine was normal.  The assessment was thoracolumbar sprain, chronic, mild.

During the February 2013 VA examination, the examiner continued a diagnosis of chronic thoracolumbar strain and also noted a diagnosis of piriformis syndrome.  The Veteran reported pain on a daily basis that increased with standing over 25 minutes and walking over one block.  The pain would increase with prolonged sitting.  Pain was increased with bending and lifting.  It was noted that the Veteran had an administrative job and was able to handle employment.  He had no radicular symptoms and there were no X-ray indications of herniated discs.  He did have recurrent piriformis syndrome which was covered in a separate peripheral nerves examination.  The Veteran denied flare-ups that impacted the function of the thoracolumbar spine.  

Forward flexion was to 90 degrees with pain beginning at 50 degrees, extension to 30 degrees with pain beginning at 10 degrees, right lateral flexion to 30 degrees with pain beginning at 20 degrees, left lateral flexion to 30 degrees with pain beginning at 20 degrees, right lateral rotation to 30 degrees with pain beginning at 25 degrees, and left lateral rotation to 30 degrees with pain beginning at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following three repetitions, the Veteran had the same ranges of motion; but there was functional loss, specifically, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

The Veteran reportedly had localized tenderness or pain to palpation in the joints and soft tissue of the spine, specifically bilateral lumbar muscular tenderness.  There was no guarding or muscle spasms of the spine.  Muscle strength and reflex testing was normal and there was no muscle atrophy.  Sensory examination was normal with the exception of the right thigh/knee and lower leg/ankle which was decreased.  Straight leg raising was negative and there were no signs of radiculopathy or any other neurologic abnormalities.  The Veteran did not have IVDS of the thoracolumbar spine and did not use an assistive device to aid with locomotion.  There was no functional impairment of the Veteran's spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for arthritis.  The examiner noted that the back disability impacted the Veteran's ability to work, in that, he was only able to engage in sedentary employment.  

During the July 2015 VA examination, the examiner reviewed the claims file and continued the diagnosis of thoracolumbar sprain.  The Veteran reported that he has been told that he had a herniated disc in two regions of his back but has not undergone surgery.  He indicated that there were days when he could not stand up due to back pain.  He would experience flare-ups every two weeks which were severe and lasted two to three days.  He treated the condition with facet injections (last injections was eight months earlier) and regular medication. 

On range of motion testing, the Veteran had forward flexion to 55 degrees with pain beginning at 50 degrees, extension to 20 degrees with pain beginning at 15 degrees, right lateral flexion to 20 degrees with pain beginning at 20 degrees, left lateral flexion to 30 degrees with pain beginning at 30 degrees, right lateral rotation to 20 degrees (with pain beginning at 20 degrees), and left lateral rotation to 15 degrees (with pain beginning at 15 degrees).  Following three repetitions, the Veteran did not have additional limitation of motion but there was functional loss of the spine, specifically, less movement than normal and interference with sitting, standing, and/or weight bearing.  

The Veteran reportedly had localized tenderness or pain to palpation for joints and/or soft tissue of the spine, specifically paraspinal lumbar tenderness due to muscle spasm.  There was a guarding or muscle spasm of the spine but this did not result in abnormal gait or spinal contour.  Muscle strength, reflex, and sensory testing was normal and there was no muscle atrophy.  Straight leg raising testing was negative and there were no signs of radiculopathy or any other neurologic abnormalities.  He did not have IVDS of the thoracolumbar spine.  He did not use an assistive device with regard to his spine.  There was no functional impairment of the Veteran's spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, to include scars.  Imaging studies were negative for arthritis or vertebral fracture.  The examiner noted that the back disability impacted the ability to work, specifically; there were days when the Veteran could not stand up or walk due to back pain.  He experienced flare-ups every two weeks which were severe and lasted two to three days.  He took medications regularly but the medication did not seem to help during flare-ups.    

During the December 2016 Board hearing, the Veteran testified that the severity of his low back disability had been the same since his discharge from military service.  He could only bend forward slightly and had to utilize a shoehorn to put on his shoes.  He also indicated that his back would lock up every three to four weeks and he had trouble sitting or driving for an extended period.        

In a January 2017 statement, Dr. B.W., a chiropractor, noted that he had treated the Veteran for back pain in 2009.  It was noted that the Veteran had suffered from severe back pain and functional limitations since his injury in the military; but that his pain, radicular symptoms, and range of motion began worsening in approximately May 2007.  He was initially treated with lumbar fascia and trigger point injections with minimal relief.  The amount and frequency of the injections was increased in 2009 but did not alleviate the symptoms.  

The Veteran had multiple levels of spinal subluxation.  Straight leg raise testing was positive bilaterally and consistent with severe symptoms.  His symptoms were also consistent with mild radiculopathy affecting the sciatic nerve, bilaterally, with mild radiculopathy affecting the sciatic nerve bilaterally resulting in dysesthesia, constant pain, dull pain, and occasional numbness.  During this time, the Veteran's range of motion was decreased with forward flexion to approximately 50 degrees and extension to approximately 15 degrees due to pain.  His spine condition caused severe impairment in his ability to engage in prolonged sitting, standing, and walking.  Any type of weight-bearing activity aggravated his symptoms.  More recently, he had responded well to treatment but continued to experience frequent muscle spasms, limited range of motion due to pain, flare-ups of severe pain, and radiating pain in his lower extremities bilaterally.   

Treatment records from North Texas Orthopedic and Sports Medicine, also received in January 2017; show the Veteran was treated for joint pain, mostly in the low back, from September 2013 to January 2016.  Prior to November 2014, straight leg raising was normal and there was no report of neurologic impairment.  Beginning on November 13, 2014 the Veteran reported pain radiating down both legs and beginning in August 2014, he was occasionally found to have mildly decreased, or 1+, reflexes in the knees and ankles; muscle strength and other neurologic findings were normal; but unspecified limitation of motion was consistently found.

In a February 2017 brief, the Veteran's attorney asserted that the Veteran met the criteria for a 20 percent rating for his low back disability as early as April 2007 when the Veteran was first prescribed steroid injections.  At the very least, the Veteran's attorney noted that the Veteran met the criteria for a 20 percent rating for his back as early as the February 2013 VA examination which showed objective signs of pain beginning at 50 degrees of forward flexion.    

Given the evidence of record the Board finds that a 20 percent rating is warranted for the Veteran's lumbar spine disability beginning May 1, 2007, the date that the Veteran's symptoms reportedly increased according to the January 2017 statement from Dr. B.W.  

Prior to May 1, 2007, the only documented range of motion testing results for the thoracolumbar spine; was on the November 2006 VA examination report; which shows that the Veteran had full flexion (i.e., 90 degrees).  As the Veteran's thoracolumbar flexion was greater than 60 degrees prior to May 1, 2007, a higher rating for the thoracic spine is not warranted during this time period.  

The 2010 and 2013 VA examinations did not show any increase in the back disability and the examination findings are consistent with the records from North Texas Orthopedic and Sports until August 29, 2014.  On that date the Veteran reported tingling pain in the lower extremities and had 1+ reflexes.  The following month he began to report pain radiating down both legs; although there were no other neurologic findings. At the February 2013 VA examination it was determined that the complaints of radicular pain were due to piriformis muscle pain syndrome of the right hip for which service connection is currently in effect and the Veteran has not requested an increased rating for this disability.  The findings beginning in August 2014; however, were not limited to the right side.  

These findings, support a finding of mild incomplete paralysis of the sciatic nerves and 10 percent ratings for that disability under 38 C.F.R. § 4.124a, DC 8520, effective August 29, 2014.  Given the intermittent nature of the symptoms, and the consistently normal muscle strength and other neurologic finding, the evidence is against finding a moderate disability.

With regard to the rating for the Veteran's lumbar spine from May 1, 2007 to August 28, 2014, the Board finds that a rating higher than 20 percent is not warranted for orthopedic manifestation prior to August 29, 2014.  As noted, under the General Rating, the next higher 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the thoracolumbar spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  Forward flexion findings of record include flexion to 90 degrees (November 2007 VA examination report), 90 degrees (November 2010 VA examination report), 90 degrees with pain beginning at 50 degrees (February 2013 VA examination report), and 55 degrees (July 2015 VA examination report).  While the November 2010 VA examination report notes that the Veteran "complained of pain through the entire arc of motion in each plane" this to be inconsistent with the February 2013 and July 2015 VA examination reports which note pain beginning at 50 and 55 degrees; but the report of pain without actual limitation would not support a higher rating.  Mitchell v. Shinseki, 25 Vet App 32 (2011).  As the Veteran's thoracolumbar flexion was greater than 30 degrees beginning May 2007, a higher rating for the thoracic spine is not warranted during this time period.  

While the February 2015 examination did not document limitation of motion that would warrant more than a 20 percent rating under the General Formula, it does report that during flare-ups the Veteran would experience locking and this is consistent with the Veteran's testimony reporting very limited motion and the examination findings of severe functional impacts during flare-ups.  Resolving reasonable doubt in the Veteran's favor, a 40 percent rating is warranted for the orthopedic manifestations of the back disability beginning August 29, 2014.  
38 C.F.R. §§ 4.40, 4.45.

Additionally, both the February 2013 and July 2015 VA examination reports are negative for IVDS.  As such, a higher rating under the formula for rating IVDS is not warranted.








				(CONTINUED ON NEXT PAGE)
ORDER

An initial disability rating of 30 percent for bilateral plantar fasciitis is granted, effective the date of service connection.

An initial disability rating of 10 percent, for patellofemoral syndrome right knee is granted, effective the date of service connection.

An initial disability rating of 10 percent for synovitis cellulitis lymphangitis left hand/wrist (non-dominant) is granted. Effective the date of service connection.

An initial disability rating greater than 10 percent for thoracolumbar strain, prior to May 1, 2007, is denied.  

An initial disability rating of 20 percent, for thoracolumbar strain, from May 1, 2007 to August 28, 2014 is granted.

An initial disability rating of 40 percent for orthopedic manifestations of thoracolumbar strain is granted, effective August 29, 2014.

An initial rating of 10 percent for left sciatic nerve disability is granted, effective August 29, 2014.

An initial rating of 10 for right sciatic nerve disability is granted, effective August 29, 2014.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


